Citation Nr: 1647035	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an adjustment disorder with anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Zaki Isaac B. Tamir, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2013, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims file.  The VLJ who conducted the July 2013 hearing is no longer employed by the Board.  In October 2016, the Veteran and his attorney were informed that the Veteran was entitled to another hearing before a different VLJ.  The Veteran subsequently responded that he did not want an additional hearing.

In an October 2013 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's adjustment disorder with anxiety and depressed mood is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, adjustment disorder with anxiety and depressed mood was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As to the psychiatric disability claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing chronic diseases including psychoses and organic diseases of the nervous system).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Veteran asserts that he developed an adjustment disorder, which initially manifested during his military service.  See, e.g., the July 2013 Board hearing transcript.

The record reflects that the Veteran served on active duty from July 1954 to July 1956.  Unfortunately, his service treatment and personnel records were lost in a fire at the National Personnel Records Center (NPRC).  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veteran filed a claim asserting entitlement to service connection for dyslexia in November 1980.  A VA examination conducted in January 1981 confirmed a diagnosis of moderate dyslexia.  In an April 1981 treatment record, Dr. V.M. noted the Veteran's diagnosis of dyslexia.  He opined, "[o]ther tests were administered and are strongly suggestive of organic central nervous system dysfunction."  A September 1982 vocational rehabilitation services report noted that the Veteran "should avoid situations that create stress."  It was further indicated that the Veteran's functional limitations include difficulty reading, spelling, poor social judgment, and impulsivity.  In an undated statement received in 1982, the Veteran reported "a lifetime of mental and physical problems."

A January 1984 VA treatment record requested that the Veteran be evaluated for affective bipolar disorder.  It was noted that the Veteran "is suffering some cognitive impairment secondary to an organic disturbance.  Testing indicates he is prone to hav[ing] considerable difficulty with verbal tasks, interpretation of words, and spelling and reading activities.  These symptoms are consistent with dyslexia."  It was further reported that the Veteran "may have difficulty coping with his dyslexia and be unable to adjust to it adequately.  The test results are not typical of patients having a major affective disorder."  A March 1984 letter from Ms. S.P. noted that the Veteran's treatment at a psychological clinic at North Carolina State University preliminarily disclosed a severe dyslexic condition accompanied by some thought disorder.

In a January 1986 statement, Ms. E.G. stated that, in her opinion, the Veteran's "personality changed after service to a nervous unstable person.  He was more introverted than before."  She continued, "[h]e seemed to have a[n] obsessive-compulsive personality that did not appear before service.  To this day, he never gained his stability again."  In a March 1986 statement, the Veteran's sister, Ms. P.W., explained that she was aware of the Veteran experienced significant "stress and strain" attempting to cope with his dyslexia during his military service.  She detailed the changes in his personality following his military service.  Similarly, in April 1986 statements, Mr. E.N., Mr. M.N, and Mr. E.G. indicated that they had known the Veteran prior to his military enlistment; they reported that the Veteran's personality changed significantly after his military service.

In an April 1986 statement, the Veteran reported that he got into trouble and fights in basic training, "I was punished for not being able to follow directions."  He further stated, "I saw paratroopers killed at DZ when their parachutes fail[ed] to open.  I saw a man burned to death in an airplane crash." 

In a June 1986 letter, Dr. P.J., a psychiatrist, reported "[f]rom association and conversation with the Veteran about his many problems in the past and his present day experiences, I think his normal physiological expression of emotion is exaggerated by his chronic emotional tensions."  Dr. P.J. continued, "he appears to have deep-seated conflict, which limits his ability to stave off situational stress."  He explained, "I think he has the attitude that the anxiety or depression after often occurs because of his maladaptive patterns of behavior, which may indicate there is a conflict between him as an individual and his environment that should be changed."

In an August 1987 disability determination evaluation, it was noted that the Veteran underwent psychological testing in January of 1979.  The Veteran reported that "he was drafted in the Army in 1954, but had trouble relating with people and almost killed another soldier, for which he received punishment and he was considered as having behavioral problems."  The Veteran was diagnosed with personality disorder, most likely schizotypal, as well as depressive disorder with a differential diagnosis of atypical depression and dysthymia.

The Veteran was afforded a VA examination in November 1990, at which time he gave "a long history of depressed and negative feelings about himself associated with a dyslexia program, accompanied by sleep and appetite changes with some passive suicidal ideation of longer than two years' duration.  This is most consistent with a dysthymic disorder."

VA treatment records dated in May1997 noted that the Veteran suffered from neurosis and was previously followed by psychiatry.  In October 1978, a VA treatment provider reported that he was hospitalized for depression in 1979.  A diagnosis of "rule-out adjustment reaction with mixed emotions" was indicated.  In November 1998, the Veteran's report of depression and insomnia was noted.

A February 2002 VA neuropsychological evaluation documented diagnoses of cognitive disorder, not otherwise specified (NOS), and major depressive disorder.

In March 2007, the Veteran filed a claim of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood.  He reported that he had an altercation with another soldier during basic training, who made a racial derogatory slur toward him.  He also stated that he was given menial tasks during his military service, as a result of his dyslexia, which caused him to be subjected to mockery and ridicule.  The Veteran further reported that he was consistently subjected to prejudice, and labeled as ignorant and stupid.

In an October 2011 letter, Dr. J.V. reported that the Veteran "speaks of injustices visited upon him while in service.  Talks of being threatened by colleagues when he could not heat the barracks.  They said they 'would kill him if he didn't straighten things out.'  He reported his life was threatened many times.  He was afraid to go to the barracks."  Dr. J.V. diagnosed the Veteran with dysthymic disorder.

In a July 2013 letter, Dr. J.V. confirmed diagnoses of dysthymic disorder and adjustment disorder with anxiety and depressed mood; and PTSD.  Dr. J.V. reported that the Veteran's "self-esteem has been terribly assaulted to the extent that his anxiety and depression has overwhelmed him considerably.  The above was started and aggravated while he was in military service."

At the July 2013 Board hearing, the Veteran testified that, following basic training, he was assigned to fire boilers.  See the Board hearing transcript, pg. 8.  He struggled to perform this menial task, and that is when he began to experience name-calling and threats from fellow soldiers.  Id. at pgs. 8-10.  The Veteran asserted that his current psychiatric problems, including the diagnosed adjustment disorder, are due to the mistreatment he experienced during his military service.  Id. at pg. 17.

Pursuant to the October 2013 Board Remand, the Veteran was afforded a VA examination in April 2015, at which time the examiner determined that the Veteran is diagnosed with unspecified neurocognitive disorder, which is not caused by or due to his military service.  However, the examiner also confirmed a diagnosis of unspecified adjustment disorder "to reflect his difficulty adjusting to reported mistreatment during service, and resulting perseveration and distress related to these events as well as his difficulty obtaining [service connection] for this incident."

Overall, the Board finds that the record supports an award of service connection for adjustment disorder as due to service.  Given the October 2011 and July 2013 letters from Dr. J.V., the April 2015 VA medical opinion, the Veteran's credible lay statements, as well as the multiple lay statements corroborating the Veteran's contentions of post-service psychological symptomatology, the evidence is at least evenly balanced as to whether the diagnosed adjustment disorder with anxiety and depressed mood manifested during the Veteran's military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for adjustment disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for adjustment disorder with anxiety and depressed mood is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


